         Case 1:06-cr-00172-LTS Document 334
                                         333 Filed 12/14/20
                                                   12/11/20 Page 1 of 1




December 11, 2020

By ECF
                                                         MEMO ENDORSED
Honorable Laura Taylor Swain
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re: United States v. FNU LNU, a/k/a Cruz Manuel Ramos, 06 Cr. 172 (LTS)

Dear Judge Swain:

Because Mr. Ramos cannot be produced for an in-person resentencing as currently scheduled on
December 17, 2020, I write to respectfully request that the Court adjourn resentencing to the
morning of January 13, 2021, a date I understand to be convenient for the Court.

Respectfully submitted,

/s/ Jonathan Marvinny                            The adjournment request is granted. The precise
Jonathan Marvinny                                time will be set by separate order closer to the
Assistant Federal Defender                       scheduled date.
212.417.8792                                     DE#333 resolved.
                                                 SO ORDERED.
jonathan_marvinny@fd.org
                                                 12/14/2020
                                                 /s/ Laura Taylor Swain, USDJ
cc: Daniel H. Wolf, Esq. (by ECF)
    Assistant United States Attorney
